The Chancellor :—There can be but little dispute as to the facts in this case; but the master has mistaken the law as to the rights of the infants in the five lots. He has considered them as having come to the complainant and Mrs. Gustin, from their mother, and has therefore excluded the *brothers and sisters of the half blood of Mrs. Gustin from the whole of her share. It does not distinctly appear whether the money which came from the estate of Brooks, legally belonged to the children of the first wife; or whether it belonged to their father and was appropriated for their benefit because it came by the way of their mother. But for the decision of this question I shall consider it as legally belonging to them, which is certainly the most favorable view of the case for the complainant. In that case if Mrs. Gustin had died after her father, this money, by the statute of distributions, would have gone to all her brothers and sisters equally, without regard to the source from which it was derived. If she had purchased lands with it, those lands would have descended in the same manner; and the result must be the same when the money is vested in lands, by her father, for her use. In the fourth case specified in the statute of descents, (1 Rev. Laws, 53,)[1] it is provided that brothers and sisters of the half blood shall inherit equally with those of the whole blood. The only exception to this rule is where the inheritance came to the intestate by descent, devise or gift of some one of his or her ancestors. The land in this case did not come to Mrs. Gustin by descent, devise or gift from her mother. If the money came from her mother by gift, the donee had the right to lay it out as she pleased; and if she vested it in land it must descend in the same manner as if the money had been earned by her own exertions. It is to be considered in all respects as a new purchase by her.
*564There must be a decree declaring the rights of the parties accordingly; and as the property cannot be divided, it must be sold; and if Mrs. Baldwin has paid any thing out of her own funds for taxes and assessments, it must be refunded out of the purchase-money. I see no reason for taking an account of what was paid by Hathorn in his lifetime. If his heirs generally are entitled to one lot, and his two eldest daughters’ portion of the money was $804, as stated in the account, it is nearly right as it now is; and the expense of taking the account would be greater than any benefit which either of the parties would obtain thereby.
*The costs of the respective parties must be paid out of the fund; and the share of the infants must be brought into court, and invested for their use.

 See 2 R. S. (4th ed.) 159, sec. 15.